t c memo united_states tax_court norstam veneers inc a kentucky corporation petitioner v commissioner of internal revenue respondent norstam veneers inc petitioner v commissioner of internal revenue respondent docket nos filed date donald e meyer for petitioner william c shouse for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure by notice dated date respondent determined deficiencies in petitioner's and federal_income_tax of dollar_figure and dollar_figure respectively these cases docket no for and docket no for and have been consolidated for purposes of trial briefing and opinion pursuant to rule a the sole issue for decision is whether petitioner is entitled to credits against income taxes pursuant to sec_29 for selling a qualified_fuel to an unrelated_person we hold that petitioner is not entitled to such credits unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts are incorporated by this reference petitioner is a kentucky corporation whose principal_place_of_business was in mauckport indiana at the time the petitions in these cases were filed i the veneer-production process petitioner is a wood veneer and lumber company incorporated in from petitioner took its logs to an unrelated veneer mill which converted them into veneer for a fee petitioner then sold the veneer to its customers in petitioner purchased a wood-burning system that consisted of a - -3 gasifier and an attached boiler the system produced steam used in the veneer-production process a gasifier is a device in which heat and air are used to produce gas from wood scrap petitioner's gasifier operates on a mixture of sawdust shredded veneer scrap and bark salvaged from petitioner's production process the mixture is fed into the gasifier via an augur feeder from a silo on site as the mixture falls into the gasifier it enters a large fire chamber the mixture spills down onto a series of cast-iron perforated grates arranged like a set of steps where it is heated until it undergoes a process known as pyrolysis wherein combustible gas is released from the mixture and ignited the burning gas increases in temperature as it combines with air pulled through the system by an induced draft fan the gas is drawn through a 30-foot long fire chamber lined with refractory where the combustion process is completed when the superheated gas exits the fire chamber it is drawn back through tubes immersed in the water chamber of the boiler the gas enters the tubes at a temperature near big_number degrees fahrenheit and heats the surrounding water in the boiler resulting in the release of steam the steam is then piped to the veneer mill where it is used to heat water in veneer vats used to cook wood logs and in radiators used to dry veneer in the production of domestic veneer a log is split and cooked in a veneer vat containing water heated by steam from - -4 petitioner's boiler the cooked wood is sliced while warm by a veneer slicer the sliced sheets of veneer are placed on a conveyor belt that goes through a veneer dryer depending on the type of wood the veneer dryer reduces the moisture content of the sheets from as high as percent to approximately percent within or minutes the veneer dryer contains fin radiators which are also heated with steam piped into the plant from petitioner's boiler air is blown across the fin radiators and used to dry the veneer after drying the veneer is crated for sale and shipment ii agreement between petitioner and washington trade co on date petitioner and the washington trade co wtc an unrelated party entered into a 1-year written contract the agreement the stated purpose of the agreement was to allow wtc to furnish and install specified veneer- processing equipment the wtc equipment at petitioner's mill and to train some of petitioner's employees in the production methods preferred by wtc petitioner was to use the wtc equipment to produce veneer to wtc's specifications furnishing the requisite personnel and incidentals including utilities and insurance coverage wtc's process required the cooking of whole logs the use of wtc's dryer and the cutting of the veneer to a thickness greater than that generally used in the united_states paragraph of the agreement is captioned testing it provided that wtc could conduct tests at petitioner's mill to - -5 ensure that petitioner's support systems and ancillary equipment were of sufficient capacity to permit safe and efficient utilization of the wtc equipment petitioner agreed to provide the necessary systems and utilities at such capacities to the wtc equipment hook up at norstam's cost the agreement contains no other mention of utilities and no mention of gas or steam paragraph of the agreement is captioned fixed payment subparagraph a provided that wtc was to make a monthly payment to petitioner for_the_use_of the area designated as area b in exhibit a exhibit a of the agreement was a diagram of the area in which the wtc equipment was to be installed the agreement stated that wtc was to pay petitioner dollar_figure per month for_the_use_of area b there is no reference to utilities gas or steam in paragraph the agreement provided that the wtc equipment was to include one or two lathes a roller dryer and clippers and was to remain the property of wtc steam necessary to operate the wtc equipment was piped over from petitioner's boiler wtc paid the costs to deliver and install the wtc equipment including electrical mechanical and plumbing alterations to area b petitioner was to crate the finished veneer and hold it for shipment as directed by wtc petitioner agreed to do work for wtc on each normal operating day and to produce as much veneer as wtc required which was to be a minimum of big_number board feet per - -6 operating day wtc agreed to pay petitioner for finished veneer at a specified rate per board foot depending on the type of wood used petitioner was to bill wtc weekly for finished veneer and the rates were subject_to adjustment if the price of logs changed substantially upon termination of the agreement wtc was to remove the wtc equipment at its expense and restore petitioner's plant to its original condition the agreement required petitioner to assign at least six employees to wtc-related work one to process logs in the vats and clean the logs one to saw and transport the logs to lathes two to remove veneer from the lathes one to place veneer in the dryer and one to remove veneer from the dryer the agreement provided that these individuals were to remain petitioner's employees at all times petitioner was also required to provide any incidental manpower necessary to produce at least big_number board feet per day the costs of any personnel necessary to produce more than that amount were to be reimbursed by wtc at an hourly rate established in advance at times during the term of the agreement petitioner provided as many as employees to perform wtc-related work the agreement was extended year by letter dated date and additional year by letter dated date the letters made certain price and term adjustments not relevant to this case no further extensions were executed and the relationship between petitioner and wtc terminated on date upon expiration of the second - -7 extension opinion sec_29 allows a tax_credit for qualified_fuels produced by a taxpayer and sold to an unrelated_person sec_29 includes biomass within its definition of qualified_fuels for petitioner's and tax years biomass was defined as any organic material which is an alternate_substance as defined in sec_48 other than coal including lignite or any product of such coal sec_29 for petitioner's tax_year biomass was defined as any organic material other than a oil and natural_gas or any product thereof and b coal including lignite or any product thereof sec_29 petitioner bears the burden of proving its entitlement to the credits see rule a 292_us_435 for the reasons discussed below we conclude that petitioner did not sell its qualified_fuel and thus is not entitled to the credits petitioner contends that wtc leased area b from petitioner and that petitioner provided utilities to wtc as part of the lease accordingly petitioner contends that it sold biomass to wtc because petitioner took on the role of a utility company petitioner bases its contention on paragraph of the agreement which stated that wtc was to make a monthly payment of - -8 dollar_figure to petitioner for_the_use_of area b and on paragraph of the agreement which stated that petitioner was to furnish such systems and utilities as required to accommodate the safe and efficient use of the wtc equipment petitioner made a similar argument in united_states v norstam veneers inc ustc cch par big_number aftr2d s d ind in that case petitioner litigated its entitlement to sec_29 credits for its and tax years ie tax years preceding its agreement with wtc and contended that because biomass was an integral part of the process by which veneer was produced the biomass had become part of the product and was thereby sold to an unrelated_person the district_court rejected norstam's argument the court noted that sec_29 required a sale of a qualified fuel--not merely of products produced through the use of a qualified_fuel the court stated that norstam's position confused process with product using norstam's logic the court wrote we could similarly argue that indiana corn if eaten by norstam workers powered the muscles which helped produce the veneer and thus is also part of norstam's product id petitioner's argument in the present case is equally unpersuasive petitioner's position is undermined by the express terms of the agreement the agreement contains no indication that part of wtc's fixed payment to petitioner was intended to pay for the purchase of biomass indeed the agreement provided - -9 that petitioner was required to furnish utilities to wtc at petitioner's cost this provision flatly contradicts petitioner's assertion that wtc purchased biomass from petitioner in exchange for the fixed payment accordingly we hold that petitioner has failed to meet its burden of proving that it sold a qualified_fuel to an unrelated_person pursuant to sec_29 to reflect the foregoing decisions will be entered for respondent
